Citation Nr: 0017767	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  This is an appeal from a March 1998 decision 
by the Department of Veterans Affairs (VA) Regional Office, 
Huntington, West Virginia, Committee on Waivers and 
Compromises which denied entitlement to waiver of recovery of 
an overpayment of improved disability pension benefits.  The 
overpayment was initially in the amount of $30,292.  Later, 
it was reduced to $22,495.  The case is now before the Board 
for appellate consideration.
FINDINGS OF FACT

1.  In November 1994, the veteran was awarded improved 
disability pension, effective August 1, 1994 based on no 
countable income from any source, including Social Security 
benefits.

2.  In March 1997, the regional office received information 
from the Social Security Administration that the veteran was 
in receipt of Social Security benefits.

3.  In June 1997, the regional office terminated the 
veteran's award of improved disability pension the date it 
began or August 1, 1974, due to excess income.  This action 
resulted in an overpayment of $30,292.

4.  The regional office then determined that the veteran 
received his initial Social Security benefits check in April 
1995.

5.  The veteran's improved disability pension was adjusted to 
terminate it effective May 1, 1995, reducing the overpayment 
to $22,495.

6.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment and recovery of the 
indebtedness would seriously impair the veteran's ability to 
meet his expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension in 
the amount of $22,494 would be against the principle of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. § 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1994, the veteran was awarded improved disability 
pension commencing in August 1994.  His award was based on no 
countable income from any source, including Social Security 
benefits, for himself or his wife as reported by him.  He had 
reported on his claim that he had applied for Social Security 
benefits, but been denied twice.  

In March 1997, the VA regional office received information 
that the veteran was in receipt of Social Security benefits.  
His award was terminated, effective August 1, 1994 due to 
excess income.  This action created an overpayment of $30,292 
in his account.  Later, the regional office received 
information that the veteran had received his initial Social 
Security benefits check in April 1995.  Accordingly, in 
January 1998, his award was adjusted to reinstate it 
effective in August 1994 and terminate it effective in May 
1995.  These actions reduced the overpayment to $22,495.

The Regional Office Committee on Waivers and Compromises 
considered the veteran's request for a waiver in March 1998.  
Although the pertinent law was cited, the decision does not 
state what determination was made with regard to whether 
there was fraud, misrepresentation or bad faith on the part 
of the veteran in creation of the overpayment.  However, the 
file contains no significant evidence of such.  Furthermore, 
the decision did consider whether a waiver would be against 
the principles of equity and good conscience, thus implying 
that fraud, misrepresentation or bad faith were not present.  
Despite this procedural deficiency, the Board sees no need 
for returning the file to the regional office for correction, 
as the deficiency did not adversely impact on the appellant.  
The Board will presume that the finding was favorable to the 
appellant, and thus not an adverse decision which would 
require appellate review.  In any event, his request for a 
waiver of recovery of the indebtedness is not barred on the 
basis of a negative finding on those factors.  38 C.F.R. 
§ 1.965.  

The Committee on Waivers and Compromises did hold that the 
veteran had been at fault in creation of the overpayment by 
failing to promptly notify the VA of the receipt of his 
Social Security benefits.  The Committee did find that the 
veteran's monthly income did not meet his monthly expenses.  
However, it found that he was expected to afford the 
Government debt the same regard given any other debt.  It was 
also held that failure to make restitution of the overpayment 
would result in an unfair gain to the debtor and result in 
unjust enrichment.  Accordingly, it was held that recovery of 
the overpayment would not be against equity and good 
conscience and the veteran's claim for waiver of recovery of 
the indebtedness was denied.

In determining whether recovery of an overpayment from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the evidence reflects that the veteran is a 
disabled coal miner with multiple physical and psychiatric 
disorders of long standing.  When he was initially awarded 
improved disability pension in November 1994, he was informed 
that his award was based on no income, including Social 
Security, for himself or his spouse.  He was advised that if 
there was any change in his income, he should notify the 
regional office immediately.  He was informed that since most 
changes would affect his monthly pension, prompt notification 
could prevent or reduce any overpayment.  In a separate 
enclosure (VA Form 21-8768), he was informed that the rate of 
pension paid depended in part upon the amount of his family 
income and he was reminded to immediately report any change 
in income to the VA.

The record discloses that the veteran began receiving Social 
Security benefits in April 1995; however, the VA initially 
learned of his receipt of Social Security benefits in March 
1997, apparently by contact with the Social Security 
Administration.  Accordingly, it is apparent that there was 
some fault on the part of the veteran in creation of the 
overpayment by failing to promptly report the receipt of his 
Social Security benefits to the VA.

The veteran has maintained, however, that when he applied for 
VA disability benefits, he informed the VA representative 
that he had filed for Social Security benefits and that 
information was reported on his claim.  The veteran has also 
noted that after receiving his initial Social Security 
benefits check he had two heart attacks.  The veteran 
indicates that with all of his worries and with his inability 
to understand the letters he received from the regional 
office, he was simply unaware he had to report the 
information regarding his receipt of Social Security 
benefits.  The veteran has maintained that all he ever wanted 
from the VA was to have his 10 percent disability 
compensation for a skin disorder involving his feet 
reinstated.  He has asserted that he cannot at this time 
repay the indebtedness.

The Board notes that, after the veteran was initially awarded 
improved disability pension in November 1994, he was not 
provided with any further notice to report income changes.  
Furthermore, there is no indication that the veteran was ever 
sent a VA financial status report form for the purpose of 
reporting income changes.  When the regional office did 
correspond with the veteran with regard to his income, he did 
respond quickly, and apparently in a complete and honest 
manner.  In view of those factors and the assertions made by 
the veteran, the Board does not recognize a significant 
degree of fault on the veteran's part in creation of the 
overpayment in this case.  Furthermore, it is not apparent 
that the VA was totally free from fault under the 
circumstances set out above.  

On the veteran's most recent financial status report dated in 
June 1998, which is quite consistent with an earlier report 
of July 1997, he indicated that the combined monthly income 
of himself and his spouse which included his Social Security 
benefits, a company retirement benefit and Supplemental 
Security Income for his spouse, was $2,884 per month.  Both 
he and his wife are apparently disabled.  He listed monthly 
expenses of $2,935.  He had almost $50,000 in outstanding 
debts, and was paying $1,745 monthly on installment contracts 
and other debts.  He had a net monthly shortfall of $51.  
Most of his debts appear to be of longstanding, and were 
apparently incurred before he became aware of his 
overpayment.  It appears that he is quite extended in his 
financial obligations, and there is little, if any of his 
indebtedness which will be resolved in the near future.  
Under the circumstances, it appears that recovery of the VA 
overpayment over a reasonable period of time in the near 
future would simply not be economically possible.  If 
recovery were forced, such as by a judgment, it would result 
in an undue financial hardship for the veteran and his wife.

In considering the other pertinent equitable factors which 
are present, it does not appear that there would be an unjust 
enrichment here.  The veteran became disabled in 1992 and did 
not receive VA benefits until 1994, with Social Security 
benefits being awarded even later.  This period of severe 
financial strain was offset by a subsequent period of 
incorrect redundant payments, but overall, unjust enrichment 
is not shown.  

After carefully reviewing the entire record in this case, the 
Board concludes that recovery of the overpayment of improved 
disability pension in the amount of $22,495 would be against 
the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It follows that the 
veteran's appeal for waiver of recovery of the overpayment is 
in order.  In arriving at its decision in this case, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
benefit sought on appeal is granted.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



